Citation Nr: 0639916	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had Philippine Recognized Guerrilla service from 
March 1945 to June 1945.  The veteran died in June 1945.
 
This matter is before the Board on appeal from a June 2004 
determination by the VA Regional Office (RO) in Manila, 
Philippines that new and material evidence had not been 
submitted to reopen the claim for death benefits as the widow 
of the veteran. 

In April and September 2005, additional evidence was 
submitted to the RO consisting of various statements and 
other documentation from the appellant.  This evidence was 
not considered by the RO prior to being forwarded, with the 
claims file, to the Board. There has been no waiver received 
from the appellant of initial adjudication of this evidence 
by the RO.  The Board, however, finds that evidence is  
duplicative and redundant of the evidence already contained 
in the claims folder.  Therefore, remand for the issuance of 
a supplemental statement of the case is not warranted. See 38 
C.F.R. § 19.31, 19.37 (2006).


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied by VA letter 
in May 1956, based on an RO determination that the appellant 
was not legally married to veteran during his lifetime.  The 
appellant did not perfect an appeal from that decision.

2.  Since the last decision, the appellant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1956 decision denying the appellant's claim for 
legal entitlement to VA death benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to recognition of the appellant as 
the surviving spouse of the veteran for the purpose of 
receiving death benefits.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant was legally married to the veteran during his 
lifetime which would qualify her to receive death pension 
benefits.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Because it has not been established that the appellant was 
legally married to the veteran during his lifetime, further 
development would serve no useful purpose.  See 38 C.F.R. § 
3.159(d) (1).  The legal outcome is clearly dictated by the 
existing law, regardless of any further notice the appellant 
might receive.  Moreover, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Analysis

The appellant's claim for death benefits was originally 
denied by the agency of original jurisdiction in a letter to 
the appellant in May 1956 because the evidence showed that 
the appellant was not legally married to the veteran during 
his lifetime. The appellant did not timely appeal.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a VA determination is final.   38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  The exception to this rule is 
described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a decision has been issued, absent 
the submission of new and material evidence, the claim cannot 
be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of §3.1(j).   Except as 
provided in §3.52, "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of §3.1(j) and who was the spouse of the veteran 
at the time of the veteran's death and: (1) Who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and 
(2) Except as provided in §3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50 (2006).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued. 38 C.F.R. § 3.1(j) (2006).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see §3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52 (2006).

The RO initially denied the appellant's claim in May 1956 
because the evidence of  record did not show that the 
appellant was legally married to the veteran.  In a statement 
dated in June 1955 the appellant acknowledged that she was 
not married to the veteran.  The appellant had also submitted 
a marriage contract showing the date of marriage as June 8, 
1945, after the death of the veteran.

Evidence added to the record since the RO's May 1956 denial 
includes various lay statements from the appellant, family 
and friends which have been contradictory regarding the 
marital status of the appellant and the veteran.  Some 
affidavits state that the appellant and the veteran were 
married on January 20, 1941, and June 1, 1945.  Furthermore, 
in a September 2003 document from the Office of Local Civil 
Registrar, it was stated that the office did not have a 
record of marriage between the appellant and veteran.  

The Board finds that the affidavits indicating that the 
appellant and veteran were married are inherently incredible.  
They directly contradict the appellant's sworn statement 
dated in June 1955, as well as official documentation, that 
the veteran died before they were wed.  Indeed, viewed most 
favorably, these affiants' statement merely border on being 
fraudulent.  

The evidence submitted since May 1956 is not new and material 
as it is not related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156 (a) (2006).  The 
regulations clearly state that to be considered the surviving 
spouse you must be married to the veteran at the date of his 
death.  38 C.F.R. § 3.50.  To be recognized as the spouse of 
the veteran, the appellant must be his legal spouse at the 
time of his death.  The evidence submitted by the appellant 
is not new and material.

As new and material evidence has not been submitted, the 
claim for recognition of the appellant as the legal surviving 
spouse of the veteran for VA death benefits, may not be 
reopened.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's application for legal entitlement to VA death 
benefits is not reopened.


ORDER

The petition to reopen the claim for death benefits as the 
widow of the veteran is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


